DETAILED ACTION
Note: The Examiner of record has changed. The new Examiner is looking forward to help the Applicant in the examination of this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-5, 7-8 and 11 have been amended, claim 6 has been canceled and the 112 rejection has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhatla (US 2013/0042291) in view of Lim (US 2017/0132749).
Regarding claim 1, Kambhatla discloses a method for a source device to establish a connection with a sink device, the method comprising: 
receiving, from the sink device, first capability information of the sink device related to a specific operation (wireless transmitter and a wireless receiver, the wireless transmitter sends an audio/video (A/V) capability request control packet or frame to the wireless receiver. The wireless receiver sends an A/V capability response control packet or frame to the wireless transmitter in response to receiving the A/V capability request control packet from the wireless transmitter, [0048], [0052], Figs. 3, 4, 6A);	
transmitting, to the sink device, support version information on a version of capability information of the sink device readable by the source device (the DisplayPort adaptation layer logic 412/source layer 410 sends information to the DisplayPort sink device 462, [0040], [0038], [0042]); 
receiving, from the sink device, second capability information of the sink device related to the specific operation based on the support version information, wherein a version of the second capability information is configured based on the support version information (the WGA adaptation layer logic 514 of the first source device sends information via the (Wireless Gigabit Alliance) WGA/version PAL TX layer logic 522 to a WGA sink device 556, [0046]).
Kambhatla is not clear about wherein a version of a second capability information is configured to (i) a same version as a version of the first capability information, or (ii) a higher version than the version of the first capability information.
Lim discloses similar invention and discloses a version of a second capability information is configured to (i) a same version as a version of the first capability information, or (ii) a higher version than the version of the first capability information (the DisplayID structure includes address and values corresponding to the Display ID structure version 1 and revision 2; see at least Fig. 6 and paragraphs 0086-0096).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kambhatla by the teachings of Lim by having the above limitations so to be able to receive EDID information from a sink deivce and determine a video timing block based on the EDID information; see at least the Abstract.

		
Regarding claim 2, Kambhatla in view of Lim teach the method of claim 1, wherein the version of the first capability information is configured to be transmitted using a specific version regardless of the version of the capability information supportable by the sink device (Kambhatla, using the HDMI standard, the context 1160 and value 1162 of the A/V format field 1134 is set as the HDMI audio, see at least [0084], [0094], Fig. 10, [0098]).

Regarding claim 3, Kambhatla in view of Lim teach the method of claim 2, wherein the support version information is information on whether the source device supports the capability information of the sink device of a higher version than the specific version of the first capability information (Kambhatla, the wireless TX layer logic 422/part of the source reads the received information regarding to the standards and transmits the received information via the wireless communication link 252, see at least [0041], [p0052]).

Regarding claim 4, Kambhatla in view of Lim teach the method of claim 3, wherein based on the support version information including information that the source device supports the capability information of the sink device of a higher version than the specific version of the first capability information, the version of the second capability information is set to a higher version than the specific version of the first capability information based on the support version information (Kambhatla, the wireless TX layer logic 422 is compliant at least in part with the WGA standard. The DisplayPort adaptation layer logic 412 receives DisplayPort data and converts or transforms the DisplayPort data into WGA data format, see at least [0039]; the source device 310 sends an A/V capability request control packet to the wireless interface logic 322 of the hub/branch device 320. The hub/branch device 320 receives the A/V capability request control packet and sends a A/V capability response control packet to the source device 310 wherein an Enhanced Extended Display Identification Data (E-EDID) presence field 728, see at least [0053]-[0054]).

Regarding claim 5, Kambhatla in view of Lim teach the method of claim 4. wherein based on the support version information including information that the source device supports the capability information of the sink device of a higher version than the specific version of the first capability information, the support version information further includes sub-version information on a sub-version of the version of the capability information of the sink device that the source device can read, (When the interface type field 732 is set to a value of 1, it indicates that the DisplayPort interface is selected. Similarly, when the interface type field 732 is set to a value of 2, it indicates that the WGA native display interface is selected, [0057], Fig. 6B),
wherein the version of the capability information of the sink device is defined in a form
of x, y (Kambhatla, see at least [0057], Fig. 6B in combination with Lim; see at least Fig. 6 and paragraphs 0086-0096),
wherein the x and the y are non-negative integers (Kambhatla, see at least [0057], Fig. 6B in combination with Lim; see at least Fig. 6 and paragraphs 0086-0096),
wherein as values of the x and the y are larger, the capability information of the sink
device is a higher version capability information (Kambhatla, see at least [0057], Fig. 6B in combination with Lim; see at least Fig. 6 and paragraphs 0086-0096), and
wherein the y indicates the sub-version of the version of the capability information of the sink device (Kambhatla, see at least [0057], Fig. 6B in combination with Lim; see at least Fig. 6 and paragraphs 0086-0096).

Regarding claim 7, Kambhatla in view of Lim teach the method of claim 5, wherein the value of the x of the specific version of the first capability information is 1. and wherein the value of x of the version of the second capability information set to a higher version than the specific version of the first capability information is 2 (Kambhatla, see at least [0057], Fig. 6B).

Regarding claim 8, Kambhatla in view of Lim teach the method of claim 5, 
wherein based on the support version information including information that the source device does not support the capability information of the sink device of a version higher than the specific version of the first capability information, the second capability information is not transmitted from the sink device to the source device (Kambhatla, when the value 1150 of the A/V link layer field 1132 is set to 0, it has a meaning 1152 that the link layer is using the DisplayPort standard. When the value 1150 of the A/V link layer field 1132 is set to 1, it indicates that the link layer is using the HDMI standard. When the value 1150 of the A/V link layer field 1132 is set to 2, it indicates that the link layer is using the native WGA standard, see at least [0082], Fig. 10). 

Regarding claim 10, Kambhatla in view of Lim teach the method of claim 1, wherein the support version information is included in SDP (Second Data Packet)and transmitted (Kambhatla, secondary packet/ see at least Fig. 8B/item 965).

Claim 11 is rejected on the same grounds as claim 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kambhatla in view of Lim and further in view of Venkatesan (US 2013/00422913).
Regarding claim 9, Kambhatla in view of Lim teach the method of claim 1, but do not specifically teach wherein the support version information is included in DPCD (DisplayPort Configuration Data) and transmitted. 
However, Venkatesan teaches DisplayPort Configuration Data (DPCD) 124, see at least [0019], Fig. 1/item 124). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kambhatla in view of Lim by the teachings of Venkatesan by having the above limitations for the purpose of determine specific configuration data for the sink device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASSIN ALATA/Primary Examiner, Art Unit 2426